           Case 1:20-cv-05646-GHW Document 52 Filed 11/22/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 11/22/2020
-------------------------------------------------------------------X
                                                                   :
                                                                   :
 IN RE TUFIN SOFTWARE TECHNOLOGIES :
 LTD. SECURITIES LITIGATION                                        :      1:20-cv-5646-GHW
                                                                   :
                                                                   :           ORDER
 --------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:
         The Court has reviewed the parties’ November 20, 2020 joint status update, including the

parties’ stipulation and proposed order regarding the timing of Lead Plaintiff’s amended complaint

and Defendants’ response thereto. Dkt. No. 51. The Court adopts the parties’ proposed deadlines

as follows:

    •    Lead Plaintiff shall file an amended complaint within sixty (60) days of the date of this order.

    •    Defendants will answer or otherwise respond to Lead Plaintiff’s amended complaint sixty

         (60) days after filing; and in the event that Defendants move to dismiss, pursuant to Rule 2C

         of this Court’s Individual Rules of Practice in Civil Cases, Defendants shall file their pre-

         motion conference request (“Rule 2C Pre-Motion Letter”) sixty (60) days after filing of the

         amended complaint; the date for filing the motion to dismiss will be set with the Court

         following resolution of the Rule 2C Pre-Motion Letter.

         If Defendants seek to move to dismiss Lead Plaintiff’s amended complaint, the Court

anticipates setting the deadlines for any oppositions or replies at the pre-motion conference. The

Court takes no position on Defendants Edouard Cukierman, Ohad Finkelstein, Reuven Harrison,
         Case 1:20-cv-05646-GHW Document 52 Filed 11/22/20 Page 2 of 2



Reuven Kitov, Yuval Shachar, Yair Shamir, Jack Wakileh, and Ronni Zehavi’s acceptance of service

of the summons and complaint, or Defendants’ preservation of their defenses and arguments. See

Dkt. No. 51-1 ¶¶ 1, 5.

       SO ORDERED.

 Dated: November 22, 2020                        _____________________________________
                                                          GREGORY H. WOODS
                                                         United States District Judge




                                                2
